377 So. 2d 3 (1979)
Donald Ulrich BORST
v.
STATE
1 Div. 66.
Court of Criminal Appeals of Alabama.
November 20, 1979.
Douglas Inge Johnstone, Mobile, for appellant.
Charles A. Graddick, Atty. Gen., and M. Clayton Humphries, Jr., Asst. Atty. Gen., for appellee.
TYSON, Judge.
Appellant was convicted on July 14, 1978. on three charges of altering or preventing the action of electric meters in violation of § 13-2-81, Code of Alabama, 1975. He was sentenced to terms of thirty days, sixty days, and eighty days imprisonment in the county jail, and fines of $50.00 and $70.00, *4 with the execution of the sentence suspended for one year.
On April 5, 1979, the district attorney moved to revoke appellant's informal probation. After notice and a hearing on May 18, 1979, the trial court granted the motion to revoke probation and set aside the suspension of sentence. From said revocation of probation, appellant prosecutes this appeal.
A thorough review of the record reveals that there is no "written statement by the trial judge as to the evidence relied on and reasons for revoking probation," as required by Armstrong v. State, 294 Ala. 100, 312 So. 2d 620 (1975). Therefore, this case is reversed and remanded on authority of Armstrong v. State, supra; and Austin v. State, Ala.Cr.App., 375 So. 2d 1295 (1979).
REVERSED AND REMANDED.
All the Judges concur.